
	

113 HR 2134 IH: Charitable Pension Flexibility Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2134
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mrs. Brooks of
			 Indiana (for herself and Mr.
			 Kind) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide an election for funding parity for
		  charity-sponsored pension plans.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Pension Flexibility Act of
			 2013.
		2.Election to cease to
			 be treated as an eligible charity plan
			(a)In
			 generalSubsection (d) of section 104 of the Pension Protection
			 Act of 2006, as added by section 202 of the Preservation of Access to Care for
			 Medicare Beneficiaries and Pension Relief Act of 2010, is amended by—
				(1)striking
			 For purposes of and inserting (1)
			 In general.—For
			 purposes of, and
				(2)adding at the end
			 the following:
					
						(2)Election not to
				be an eligible charity planA plan sponsor may elect for a plan
				to cease to be treated as an eligible charity plan for plan years beginning
				after December 31, 2013. Such election shall be made at such time and in such
				form and manner as shall be prescribed by the Secretary of the Treasury. Any
				such election may be revoked only with the consent of the Secretary of the
				Treasury.
						(3)Election to use
				funding options available to other plan sponsors
							(A)In
				generalA plan sponsor that makes the election described in
				paragraph (2) may also elect for a plan to apply the rules described in
				subparagraphs (B), (C), and (D) for plan years beginning after December 31,
				2013. Such election shall be made at such time and in such form and manner as
				shall be prescribed by the Secretary of the Treasury. Any such election may be
				revoked only with the consent of the Secretary of the Treasury.
							(B)Applicable
				shortfall amortization basesUnder the rules described in this
				subparagraph, for the first plan year beginning after December 31, 2013, a plan
				has—
								(i)an
				11-year shortfall amortization base,
								(ii)a
				12-year shortfall amortization base, and
								(iii)a 7-year
				shortfall amortization base.
								(C)Determination of
				installmentsUnder the rules described in this subparagraph,
				section 430(c)(2)(A) and (B) of the Internal Revenue Code of 1986 and section
				303(c)(2)(A) and (B) of the Employee Retirement Income Security Act of 1974
				shall be applied—
								(i)in
				the case of an 11-year shortfall amortization base, by substituting
				11-plan-year period for 7-plan-year period
				wherever it appears, and
								(ii)in the case a
				12-year shortfall amortization base, by substituting 12-plan-year
				period for 7-plan-year period wherever it
				appears.
								(D)Alternate
				required installmentsUnder the rules described in this
				subparagraph, section 430(c)(7) of the Internal Revenue Code of 1986 and
				section 303(c)(7) of the Employee Retirement Income Security Act of 1974 shall
				apply to a plan for which an election has been made under subparagraph (A).
				Such provisions shall apply in the following manner:
								(i)The first plan
				year beginning after December 31, 2013, shall be treated as an election year,
				and no other plan years shall be so treated.
								(ii)All references in
				section 430(c)(7) of such Code and in section 303(c)(7) of such Act to
				February 28, 2010 or March 1, 2010 shall be
				treated as references to February 28, 2013 or March 1,
				2013, respectively.
								(E)11-year
				shortfall amortization baseFor purposes of this paragraph, the 11-year
				shortfall amortization base is an amount, determined for the first plan year
				beginning after December 31, 2013, equal to the unamortized principal amount of
				the shortfall amortization base (as defined in section 430(c)(3) of the
				Internal Revenue Code of 1986 and section 303(c)(3) of the Employee Retirement
				Income Security Act of 1974) that would have applied to the plan for the first
				plan year beginning after December 31, 2009, if—
								(i)the plan had never
				been an eligible charity plan.
								(ii)the plan sponsor
				had made the election described in section 430(c)(2)(D)(i) of the Internal
				Revenue Code of 1986 and in section 303(c)(2)(D)(i) of the Employee Retirement
				Income Security Act of 1974 to have section 430(c)(2)(D)(iii) of such Code and
				section 303(c)(2)(D)(iii) of such Act apply with respect to the shortfall
				amortization base for the first plan year beginning after December 31, 2009,
				and
								(iii)no event had
				occurred under paragraph (6) or (7) of section 430(c) of such Code or paragraph
				(6) or (7) of section 303(c) of such Act that, as of the first day of the first
				plan year beginning after December 31, 2013, would have modified the shortfall
				amortization base or the shortfall amortization installments with respect to
				the first plan year beginning after December 31, 2009.
								(F)12-year
				shortfall amortization baseFor purposes of this paragraph, the 12-year
				shortfall amortization base is an amount, determined for the first plan year
				beginning after December 31, 2013, equal to the unamortized principal amount of
				the shortfall amortization base (as defined in section 430(c)(3) of the
				Internal Revenue Code of 1986 and section 303(c)(3) of the Employee Retirement
				Income Security Act of 1974) that would have applied to the plan for the first
				plan beginning after December 31, 2010, if—
								(i)the plan had never
				been an eligible charity plan,
								(ii)the plan sponsor
				had made the election described in section 430(c)(2)(D)(i) of the Internal
				Revenue Code of 1986 and in section 303(c)(2)(D)(i) of the Employee Retirement
				Income Security Act of 1974 to have section 430(c)(2)(D)(iii) of such Code and
				section 303(c)(2)(D)(iii) of such Act apply with respect to the shortfall
				amortization base for the first plan year beginning after December 31, 2010,
				and
								(iii)no event had
				occurred under paragraph (6) or (7) of section 430(c) of such Code or paragraph
				(6) or (7) of section 303(c) of such Act that, as of the first day of the first
				plan year beginning after December 31, 2013, would have modified the shortfall
				amortization base or the shortfall amortization installments with respect to
				the first plan year beginning after December 31, 2010.
								(G)7-year shortfall
				amortization baseFor
				purposes of this paragraph, the 7-year shortfall amortization base is an
				amount, determined for the first plan year beginning after December 31, 2013,
				equal to—
								(i)the shortfall
				amortization base for the first plan year beginning after December 31, 2013,
				without regard to this paragraph, minus
								(ii)the sum of the
				11-year shortfall amortization base and the 12-year shortfall amortization
				base.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
